  Case 3:17-cr-00068-JRW-CHL Document 250-1 Filed 10/18/19 Page 1 of 3 PageID #: 1251




           持0̀     JχR‐ 1113                                                     J騒 毬 麒   ON嘴           ぼ
                                                                                                鷲 {「 露 ピ

                                                                                                    P…
          COMMON場 rttALTH OF XENTUCKY
          V.

                                                                                                  DttNDぽ
          糞OMAN       L 3ROWN,JR・




                                                                                                                          Ｆｌｌ１１１１
        SSN: XXχ ‐XX‐985'
        00B」                91
                  ̀p9434・
                                 麟e   bcね 認 the COuF1 0織   懸CPtem機『   18,蝋 〕13f19F inpOsi麒 講 Of爾
                  Thtt Gい 。彗

                                                  嘘滅魚      Wぷ Asistani Com鑽 o証 騨醸 ふ's熱 岬              Mark
       ぷ絆￨●
                "Cing̀Prc麟 "i fOrthe CommOn、
                                                                            ЪE   deFendant Was p朦 留 露 tin person.
      綺         i nu障   口l   for the defendant Was attorltey Matt Fatta.■
          =k●

                                                                            13‐ VR‐   1
      動 is prooedin3 Wtt reported by digital Eoo記 ing no.30o01‐
                                                                                          .




                                                              轟P孵 購 d熱 含F融 枷 盤輔 曲 蹴S              ttt軸 鍮Sy,by
                 o■   Mり 28,"13.thc dettndant輔 撃機

     aJI瀬       ●露t   With the attOFney fOrthe Com椰 口aw●alth,withdFeW hini plea ofnot ttilty and

     ent● rcJ    a P:la ofgullly 80 the amended ChrgesI

                   ●    TRAFHCXING IN A CONTRO園 日田》 S暮 剛 ぶ CE tt THE FISr
                        DECtt SCHEDU朧 雌 CttEFOUIRGtt 101R憑 0測 EW轟11罵 膠
                        P10SSESS10N Or A】 町菫鼠劇劇ほ AMEttDtt TkO TR劇 圏駆箇 NGIN A
                        coNTROLLED SUBSTRCE IN THE FCr DDGREE SCEDULE II




                                                                                                                                    ・
                                                                                                                                    １
                        COCAINE UNDER FOUtt GRAMS
                  c POSSESS10N OFAヨ 鵬凝DGUN BY CONVIWED FEL10N― DISMBEDl

                  ● ILLECAL POSSESS10N OF DRU0

                 ●    ILLECALЮ SSESS10NOFACOぽ Ю Lul…                                             鶴    SC鵬腿 E二
                      ILALLVCINOGENMAuUANA
          懸d      ttc Coutt havitt found the pl輔           総機 volun晴 ,銀 饉鶴aving田 鞭 爾 thc plea;繭 摯




輔輔鶴輻儡鰺靱由闘臨繭鑢由麟由議轟繭麺転由自由山山由画面画面憂薔蚕蓄出高饉削炒                                                                             :LJ
Case 3:17-cr-00068-JRW-CHL Document 250-1 Filed 10/18/19 Page 2 of 3 PageID #: 1252




                                                                                              the
            The Court havin8 0rdettd a prC‐ 路 ntc暉 露 露 PO島
                                                           and the COuFt hVIng憫 嗣
                                                                                  ぽ囃   in軸   d FepOFt,
     Dcfendant and hittr OOul疇 el ofthC famal oontents and conctuSOns COn饉
                                                                       00ntentS Of the repOrt,and.
     and having granted the Defendant the rlghtt0 00ntttVertttE fad耐

            動 に   Coutt gilVen duC COnsideratiOn tO the pre‐ "ntene EpOt and tO the naturC and
                                                                                       毎曲     nt thC
     circunlstanes of thC Crtme,and tO the hiStOry,CharacteF and COndition of thC醸
                                                                                        1

     cOur is of tt OpiniOn that pmbatiOn shOuld be dcnid fOFthe fOl10Wing r40



    A.器霊￡              °
                ndm w凛 °
        :淵胤rl=賊
                                                                mmlt motttr crime duttg tt peri



    3                                                    treament m鞭       い Vttd mttC熊 ←
                                                                              pl●


           槻脚                  庶配庶驚習                  )a correctional i藤 戴tu睫 。

                                                                          巌   彗 d曲 い          d th
                                     nal diSChav W側 轟 umuly    Ⅲ




                                                                                                                           糧■１１１
    C・                                                             …
           蹴          ∬ 」驚    ltt°

                                                                                                          Ю
           The Cou■ inquired Of the‐
                                     ■ndant and his∞ uttl Whetherthey had any leF Ot3護

                                             nounced,and affOrded tt DeLndant and bis COuFlthe
    shov/Wbyjudttnt shOuld notbe pЮ
                                                         behalf and to p田 鶴nt anv infOmat10n in
   opportunity tOhake statementS in the Defendantヽ

   ■litigation OfpltdShment.

           No SuracientCausC havbgbeen shOWnwhyiudpentshOuldnOtbepFOnOunCedPrrls

   HEREBY ORDERED AND ADJIJDGED by the COurtthatthe Defendantis ttilty Ofthe

   Orense(ゅ admitted,andお Sentenced tO impriSOnment aS fOllcWS:

   ∞UNT■ 踏ぱ冒響温品調 高温調謁滞蜜ぶ蹟淵
                   CLASS D FELONY
                   SENTENCE:2 YEARS

  cOuぽ 説 ILLEGAL POSSESS10N OF DRUC P
                   SENTENCE:12 MONTHS




                                                         ̲̲    ̲   ― ‐
                                                                     ‐===二
                                                                              ==三L̲ごiL」=出
                                                                                                    E]出菖LL曰日■贈由■口由ロロ臼口■―
    Case 3:17-cr-00068-JRW-CHL Document 250-1 Filed 10/18/19 Page 3 of 3 PageID #: 1253




           ●uNT43■ 織宜農烙議姦 Pos馴 腱餞 ドー
              1書                    10F‐ 典 CONTROい                                                                                                                                               難饉ΥANCttS蹴 願臨務澪轟
                                                                                                                                                                                                 .1緊
                                                                                                                                                                                                  ￨
         ￨‐


         ■￨      ‐
                 ●■‐1競 議由甕I働罐
                                 =◇
                            00驚 澪鞠纏求  諄 鬱響 A                                                                                                                                                   ・■‐           ■



                                                                                   ‐
         ￨lli餓                                                    驚 鷲 驚 冨 ]libr鸞 ふ轟 轟 遮鳳鳥t,濾 職醐 黎 議議
                                                                                                   ‐y

                                                         鶴 REE(3)y薇 銚 tfO                                                                                                                               じ
                                                                                                                                                                                                        ・
         Чだ由 scttten縛 鋤 椰 孵 di菫 12CR… 2026 fOF 3飲 誠職 Of￢
                                                                        『
               Dcお 鼠品 五:轟 響 絆 y∞ urt佛 頭,‐ ヅ $1鉾 ‐   lXl.




     ■m                                                                                                              ‐ ―
                                                                                                                 ヽ 鱚 w鳳 :証
                                                                                                                       輸
     ￨ユ 曲 猥 county.Jall,耐                                                    that thc SttFir.こ                                                              fJ.詭 麟                     n∽u■1欝雌 l ttl市 erttc   h驚 ぶ 懸 輸 機

                                                                             ,at tts eギ i響 1嘲 露 頑 CnCe,at綴 艤 如轍 tね趣宙 血 in this s轟 tc懸
                                                                                                                                      曲
     1摯中       雌 爵 罵lギ ー


                    ellt■ 響
                          …                                                      わ r織 1摯 螂                                                             晨職 鍮 曲 t驚 貯罐 難 鋤 驚臨                                     積 藤 警4撃 紳 n
     IⅢ Ⅲ                          1彎                                        彎                                                                     ￨ゞ 警
                              ‐
                              ‐
                              ‐‐
                               ‐                                                      ‐‐
     ‐
     繭        職     曲    1‐
                               ￨￨￨￨￨￨￨￨￨￨￨￨‐




                                               ￨￨￨‐ ￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨‐
                                                                        ‐
                                                                        ‐
                                                                       ‐‐
                                                                        ￨‐
                                                                                                                                       ‐‐‐
                                                                                                                                       ‐
                                                                                                                                       ￨‐




                   b嶽    ●薇遣                                           Pa猟 菫e shllttx翅 山ま濃轟韓 惑efendant's inく 殿stody credit.


                   Any輔 ‐
                        pEviouslyposttd繭 1■ IFele30d tt Sureり .‐




                                                                                                                                                                                        彰息調胃覇嚢)≪ 麟鷲機 RCUttr    couRT IUDGE

                                                                                                                                                                                       I幣摯
                                                                                                                                                                                         澤ヽ       ・‐纂
                                                                                                                                                                                           熙轟1鳳 鷹露=√ ず

群         MaFk ttr・・
                   ・‐‐
          Matt Farra lll‐                                    ￨




         軸           漁議 ョ
                        轟dl激懇 驚
         1熱 零
            iSVi爾 ■賊繭 ICoFFe磁 曲                                                       ￨
         量鸞 d議 霊 1伽添 轟 0爾




                                                                                      ￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨■                                  ■■■               ￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨

                                                                                       ‐
                                                                                       ￨‐
                                                                                            ￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨‐
                                                                                                                                            ￨￨￨￨￨￨￨￨￨￨￨￨‐
                                                                                                                                                            ‐
                                                                                                                                                            ‐￨￨￨￨￨￨￨￨‐
                                                                                                                                                             ￨‐          ￨￨￨￨￨￨￨￨￨￨‐
